EXHIBIT 12 ASHLAND INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions) Six months ended Years ended September 30 March 31 2007 2006 2005 2004 2003 2008 2007 EARNINGS Income from continuing operations $ 201 $ 183 $ 1,958 $ 311 $ 103 $ 110 $ 84 Income taxes 58 29 (230 ) 100 52 31 36 Interest expense 9 8 87 112 121 4 4 Interest portion of rental expense 20 18 20 20 20 11 10 Amortization of deferred debt expense 1 - 3 2 2 - - Distributions less than earnings of unconsolidated affiliates (5 ) (6 ) (246 ) (260 ) (89 ) (6 ) (3 ) $ 284 $ 232 $ 1,592 $ 285 $ 209 $ 150 $ 131 FIXED CHARGES Interest expense $ 9 $ 8 $ 87 $ 112 $ 121 $ 4 $ 4 Interest portion of rental expense 20 18 20 20 20 11 10 Amortization of deferred debt expense 1 - 3 2 2 - - Capitalized interest 2 3 1 - - - 1 $ 32 $ 29 $ 111 $ 134 $ 143 $ 15 $ 15 RATIO OF EARNINGS TO FIXED CHARGES 8.88 8.00 14.34 2.13 1.46 10.00 8.73
